
	

114 HR 1669 IH: Judgment Fund Transparency Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1669
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Stewart (for himself and Mr. Burgess) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 31, United States Code, to provide for transparency of payments made from the
			 Judgment Fund.
	
	
 1.Short titleThis Act may be cited as the Judgment Fund Transparency Act of 2015. 2.Judgment Fund transparency (a)Transparency requirementSection 1304 of title 31, United States Code, is amended by adding at the end the following:
				
 (d)Unless the disclosure of such information is otherwise prohibited by law or court order, the Secretary of the Treasury shall make available to the public on a website, as soon as practicable, but not later than 30 days after the date on which a payment under this section is tendered, the following information with regard to that payment:
 (1)The name of the specific agency or entity whose actions gave rise to the claim or judgment. (2)The name of the plaintiff or claimant.
 (3)The name of counsel for the plaintiff or claimant. (4)The amount paid representing principal liability, and any amounts paid representing any ancillary liability, including attorney fees, costs, and interest.
 (5)A brief description of the facts that gave rise to the claim. (6)The name of the agency that submitted the claim..
 (b)ImplementationThe Secretary of the Treasury shall implement the amendment made by this section beginning not later than 60 days after the date of enactment of this Act.
			
